COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Adriene Sibley v. Charles Bernard Robinson

Appellate case number:    01-14-00454-CV

Trial court case number: 64749

Trial court:              239th District Court of Brazoria County

        Appellant filed her original brief on September 23, 2014, after requesting and receiving
one thirty-day extension. Appellee filed his brief in response on October 23, 2014. On November
12, 2014, appellant filed her reply to appellee’s response. That same day, appellant also filed a
motion for permission to file an amended brief along with an amended appellant’s brief.
Appellant’s motion for permission to file an amended brief is DENIED.

       It is so ORDERED.



Judge’s signature: /s/ Russell Lloyd
                    Acting individually      Acting for the Court


Date: January 22, 2015